EXHIBIT 10(e)16

 

BASE SALARIES OF NAMED EXECUTIVE OFFICERS

 

MISSISSIPPI POWER COMPANY

 

Effective as of March 1, 2007, the following are the annual base salaries of the
Chief Executive Officer, Chief Financial Officer and certain other executive
officers of Mississippi Power Company (the “Company”).

 

Anthony J. Topazi

President and Chief Executive Officer

$366,675

Frances V. Turnage

Vice President, Treasurer and Chief Financial Officer

$212,747

Donald R. Horsley

Vice President

$242,684

Kimberly D. Flowers

Vice President

$207,440

John W. Atherton

Vice President

$175,945

 

Bobby Kerley, Vice President of Alabama Power Company, served as Vice President
of the Company until March 31, 2006. Mr. Kerley’s annual base salary for the
year ended December 31, 2005 was $226,961.

 

 

 

 

 

 

 